DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12, 15, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minu et al. (Biomass and Bioenergy 39 (2012) 210-217).
Considering Claims 10, 11, 15, and 20:  Minu et al. teaches a method of producing lignin comprising obtaining a lignin comprising obtaining an alkali treaded product by a alkali treatment wherein rice straw/a lignin containing biomass is brought into contact with an alkaline aqueous solution (Section 2.2); and precipitating the lignin at 50 ºC (Section 3.3) by adjusting the pH to 3 (Figure 1); and recovering the lignin precipitate (Section 2.3.1).
Considering Claims 12, 18, and 21:  Minu et al. teaches the lignin as being the solid component in a filtration separation (Section 2.3.1).

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minu et al. (Biomass and Bioenergy 39 (2012) 210-217).
Considering Claims 16 and 17:  Minu et al. teaches a method of producing lignin comprising obtaining a lignin comprising obtaining an alkali treaded product by a alkali treatment wherein rice straw/a lignin containing biomass is brought into contact with an alkaline aqueous solution (Section 2.2); and precipitating the lignin at 50 ºC (Section 3.3) by adjusting the pH to 3 (Figure 1); and recovering the lignin precipitate (Section 2.3.1).
	Minu et al. is silent towards the softening point and number average molecular weight of the lignin product.  However, Minu et al. teaches the lignin as being from the same source (rice straw) and being made by the same process (an alkali treatment, followed by the precipitation process of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Minu et al. (Biomass and Bioenergy 39 (2012) 210-217) as applied to claim 10 above, and further in view of Eskelinen et al. (US 2015/0183813).
Considering Claims 13 and 22:  Minu et al. teaches the process of claim 10 as shown above.  Minu et al. teaches the lignin biomass as being rice straw (Abstract).  
	Minu et al. does not teach treating the lignin recovered with an organic solvent.  However, Eskelinen et al. teaches treating a lignin precipitate with organic solvent to dissolve lignin, followed by recovery of the lignin from the solution (Fig. 2).  Minu et al. and Eskelinen et al. are analogous art as they are concerned with the same field of endeavor, namely lignin compositions.  It would have been obvious to a person having ordinary skill in the art to have treated the lignin of Minu et al. with an organic solvent as in Eskelinen et al., and the motivation to do so would have been, as Eskelinen et al. suggests, to provide lignin with different molecular weights (¶0005).

Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Minu et al. (Biomass and Bioenergy 39 (2012) 210-217) as applied to claim 12 above, and further in view of Retsina et al. (US 2015/0004654).
Considering Claims 14 and 23:  Minu et al. teaches the process of claim 10 as shown above.  Minu et al. teaches the lignin biomass as being rice straw (Abstract).  
	Minu et al. does not teach adding a filter aid.  However, Retsina et al. teaches adding a filter aid to a lignin precipitate (¶0021).  Minu et al. and Retsina et al. are analogous art as they are concerned with the same field of endeavor, namely lignin precipitation.  It would have been obvious .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Minu et al. (Biomass and Bioenergy 39 (2012) 210-217) in view of Eskelinen et al. (US 2015/0183813) as applied to claim 13 above, and further in view of Retsina et al. (US 2015/0004654).
Considering Claim 19:  Minu et al. teaches the process of claim 13 as shown above.  Minu et al. teaches the lignin biomass as being rice straw (Abstract).  
	Minu et al. does not teach adding a filter aid.  However, Retsina et al. teaches adding a filter aid to a lignin precipitate (¶0021).  Minu et al. and Retsina et al. are analogous art as they are concerned with the same field of endeavor, namely lignin precipitation.  It would have been obvious to a person having ordinary skill in the art to have added the filter aid of Retsina et al. to the filtration step of Minu et al., and the motivation to do so would have been, as Retsina et al. suggests, to enhance filtration of the lignin (¶0021).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/LIAM J HEINCER/Primary Examiner, Art Unit 1767